DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Felix et al. (WO2021214395A1, referred to herein as “Felix,” with paragraph citations to English translation provided).

Regarding claim 1, Felix discloses: A method for processing an immersive video (Felix: paragraph [0004], disclosing encoding and decoding of immersive videos), the method comprising: 
classifying view videos into a base video and an additional video (Felix: paragraphs [0072] and [0073], disclosing classifying view videos into base views; paragraph [0074], disclosing that the views not selected as base views are classified as additional views); 
performing pruning for the view videos by referring to a result of the classification (Felix: paragraph [0075], disclosing pruning of the additional views—e.g., views classified as “additional views” via classification); 
generating an atlas based on a result of the pruning (Felix: paragraph [0075], disclosing use of pruning to generate associated patches; paragraph [0076], disclosing generation of an atlas for the associated patches); 
determining a depth parameter of each view in the atlas (Felix: paragraph [0095], disclosing a determined depth of all the atlases per image); and 
encoding information indicating whether or not updating of the depth parameter is needed, based on whether or not the depth parameter of each view in the atlas is identical as in a previous atlas (Felix: paragraph [0110], disclosing encoding of the atlas information which includes information relating to transformations applied to a patch; paragraphs [0114] through [0116], disclosing that when the transformation corresponds to an oversampling of data—e.g., depth information identical to information associated with a pervious atlas—that a parameter associated with the transformation may be coded).

Regarding claim 6, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Felix in view of Schwarz et al. (US 2014/0341292, referred to herein as “Schwarz”).

claim 2, Felix discloses: The method of claim 1, as discussed above.
Felix does not disclose: when the depth parameter is updated, encoding information on a number of views of which the depth parameter is updated; and encoding index information of each of the views.
However, Schwarz discloses: when the depth parameter is updated, encoding information on a number of views of which the depth parameter is updated; and encoding index information of each of the views (Schwarz: Fig. 9, paragraph [0163], disclosing updating depth information associated with view images; paragraph [0042], disclosing use of a view index for video coding; Fig. 2, paragraph [0049], disclosing encoding of the view information).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the depth updating of Schwarz in the method of Felix.
One would have been motivated to modify Felix in this manner in order to better reduce the amount of motion information needed to code multi-view video (Schwarz: paragraph [0008]).

Regarding claim 7, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Felix in view of Schwarz as applied to claim 2/6 above, and further in view of Coffman (US 2014/0198976, referred to herein as “Coffman”).

Regarding claim 3, Felix and Schwarz disclose: The method of claim 2, as discussed above.
Felix and Schwarz do not explicitly disclose: encoding, for a view indicated by the view index information, information indicating a minimum normalized disparity value and information indicating a maximum normalized disparity value.
encoding, for a view indicated by the view index information, information indicating a minimum normalized disparity value and information indicating a maximum normalized disparity value (Coffman: paragraph [0089], disclosing use of maximum and minimum normalized disparity values in coding multi-view video).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the disparity values of Coffman in the method of Felix and Schwarz.
One would have been motivated to modify Felix and Schwarz in this manner in order to better determine and signal depth information associated with a 3D scene (Coffman: paragraphs [0002] through [0017]).

Regarding claim 8, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Felix in view of Shadik et al. (US 2020/0068184, referred to herein as “Shadik”).

Regarding claim 4, Felix discloses: The method of claim 1, as discussed above.
Felix does not explicitly disclose: scaling depth values in the atlas to a value within a predefined depth range.
However, Shadik discloses: scaling depth values in the atlas to a value within a predefined depth range (Shadik: paragraph [0065], disclosing scaling depth values associated with the atlas within a predefined range).

One would have been motivated to modify Felix in this manner in order to better reduce resource usage associated with compressing depth data while not impacting the quality of video data (Shadik: paragraphs [0001] and [0002]).

Regarding claim 9, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Felix, either alone or in combination with other prior art of record, does not teach, suggest, or disclose scaling depth values in the atlas to a value within a predefined depth range where the depth range is set differently according to a type of a content, as recited in claim 5 and similarly in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484